Citation Nr: 0213167	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions entered in 1998 by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, 
denying the veteran's claim for increase for service-
connected lumbosacral strain and his claim of entitlement to 
a total disability evaluation for compensation, due to 
individual unemployability.  

In a VA Form 9, Appeal to the Board of Veterans Appeals, 
received and accepted as timely filed by the ROIC in June 
2001, the veteran requested a hearing before the Board, 
sitting at the ROIC.  To date, no effort has been made to 
furnish the veteran his requested travel board hearing and 
such is not a matter that can be accomplished through 
recently finalized regulations permitting the Board to 
undertake certain development actions.  See Chairman's 
Memorandum No. 01-02-01 (Jan. 29, 2002).  

Accordingly, this matter is hereby REMANDED to the ROIC for 
completion of the following:

The veteran should be afforded a hearing 
before the Board, sitting at the ROIC, in 
connection with his request therefor, as 
received by the ROIC on June 21, 2001.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the ROIC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).






